COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              FAIRFAX COUNTY SCHOOL BOARD
                                                                                MEMORANDUM OPINION*
              v.     Record No. 0001-16-4                                           PER CURIAM
                                                                                    JUNE 7, 2016
              MICHAEL S. HALL


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael N. Salveson; G. Bethany Ingle; Littler Mendelson, P.C., on
                               briefs), for appellant.

                               (Andrew S. Kasmer, on brief), for appellee.


                     Fairfax County School Board (employer) appeals a decision of the Workers’

              Compensation Commission finding that Michael Hall proved a compensable injury by accident

              and that there was a causal connection between the disability and injury.

                     On appeal, employer presents four assignments of error:

                               1. The [Commission] erred in finding that Michael Hall . . .
                               proved a compensable injury by accident.

                               2. The Commission erred by failing to make findings of fact with
                               respect to the location of the claimant’s alleged accident.

                               3. The Commission erred by failing to make findings of fact with
                               respect to the credibility of the testifying witnesses – the claimant
                               and John Swain.

                               4. The Commission erred by finding no error in the Deputy
                               Commissioner’s determinations that the claimant suffered a new
                               left wrist injury and was totally disabled as a result of that alleged
                               injury.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the Commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

opinion. See Hall v. Fairfax Cty. Pub. Schs., VWC File No. VA00000992089 (Dec. 3, 2015).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-